DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rouaix et al. (U.S. Patent No. 7,504,949) in view of Giles et al. (U.S. Patent No. 6,549,371).
Regarding to claim 2, Rouaix teaches a merchandise management warehouse comprising:
a reader for reading information of radio frequency identifiers attached to respective pieces of merchandise (Fig. 4, Fig. 7; column 10, lines 30-34; column 13, lines 39-43, RFID tag reader for reading information of radio frequency identifiers (RFID) attached to respective pieces of merchandise
a plurality of boxes storing the respective pieces of merchandise therein and disposed such that the radio frequency identifiers attached to the respective pieces of merchandise stored therein are spaced from the reader by respective different distances (Fig. 4 plurality of boxes 100 storing the respective pieces of merchandise therein and disposed such that the radio frequency identifiers RFID 102 attached to the respective pieces of merchandise stored therein are spaced from the reader by respective different distances);
a measuring unit for measuring reading the reader receives radio waves generated and transmitted by the radio frequency identifiers in response to radio waves generated and transmitted by the reader and reads information of the pieces of merchandise represented by the radio waves generated and transmitted by the radio frequency identifiers (Fig. 7, column 12, lines 15-22);
a mapping table containing positions of the boxes corresponding to the respective reading (Fig. 9A, column 14, line 10-15); and
a recognizing section for checking the reading spent until the reader receives the radio waves representing the information of the pieces of merchandise from the radio frequency identifiers of the pieces of merchandise stored in the respective boxes, against the mapping table, and recognizing the positions of the boxes and the information of the pieces of merchandise stored in the boxes (Fig. 8, element 130, column 13, lines 29-32).
Rouaix does not disclose a time measuring unit for measuring reading times spent until the reader receives radio waves generated and transmitted by the radio frequency identifiers, and the mapping table containing positions of the boxes corresponding to the respective reading times.
Giles discloses a time measuring unit for measuring reading times spent until the reader receives waves generated and transmitted by identifiers, and provide replacement information 
Allowable Subject Matter
Claim 1 is allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, patentability exists, at least in part, with the claimed combination of elements and features of: “at least two storage units each storing a tape set that includes a tape having a base corresponding in shape to the workpiece and an adhesive layer formed on a surface of the base, and an elongate protective film for protecting the adhesive layer, the tape set wound around a tube as a tape roll, the tube having a radio frequency identifier storing information of the tape set; a time measuring unit for measuring reading times spent until the reader receives radio waves generated and transmitted by the radio frequency identifiers stored in the storage units, and a mapping table containing positions of the storage units corresponding to the respective reading times.”
Comparing to the prior-art of the record, the most relevant prior art is Brady et al. (U.S. Patent No. 6,201,474). 
Brady discloses a tape mounter, comprising:
at least two storage units each storing a tape set that includes a tape having a base, the tape set wound around a tube as a tape roll, the tube having a radio frequency identifier storing information of the tape set, each of the storage units having a shaft inserted in the two storage units 128 each storing a tape set that includes a tape having a base, the tape set wound around tube 114 as a tape roll, the tube having a radio frequency identifier 122 storing information of the tape set, each of the storage units having a shaft inserted in the tube); 
a plurality of rollers around which the tape set pulled from the tape roll stored in each of the storage units (Fig. 7, element 136/138, column 4, line 59);
a reader for reading the information stored in the radio frequency identifier of each of the tape sets stored in the storage units, the reader being spaced from the storage units by respective different distances (Fig. 11);
a measuring unit for measuring reading radio waves generated and transmitted by the radio frequency identifiers stored in the storage units in response to radio waves generated and transmitted by the reader and reads the information of the tape sets represented by the radio waves (column 9, lines 9-13);
a mapping table containing positions of the storage units (column 10, lines 1-12); and
a recognizing section for checking the reading times spent until the reader receives the radio waves representing the information of the tape sets from the radio frequency identifiers of the tape rolls stored in the respective storage units, against the mapping table, and recognizing the positions of the storage units and types of the tape sets stored in the storage units (column 8, lines 62-65).
Brady does not disclose the tape mounter is for affixing a tape to a workpiece, the tape having a base corresponding in shape to the workpiece and an adhesive layer formed on a surface of the base and an elongate protective film for protecting the adhesive layer, a time measuring unit for measuring reading times spent until the reader receives radio waves generated and

Nakamura et al. (U.S. Patent No. 8,201,329) and Giles et al. (U.S. Patent No. 6,549,371) disclose some features of the claim.  In particular, Nakamura discloses a tape mounter is for affixing a tape to a workpiece, the tape having a base corresponding in shape to the workpiece and an adhesive layer formed on a surface of the base, and an elongate protective film for protecting the adhesive layer (Fig. 2A), and Giles discloses a time measuring unit for measuring reading times to identify the remaining thickness of the tape (Fig. 6-9, column 6, lines 25-33).
 	However, the cited references and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VU A VU/Primary Examiner, Art Unit 2828